289 F.2d 936
Wallace T. BRUCE et al., Appellants,v.A. R. KNOX, former District Director of Internal Revenue.
No. 16503.
United States Court of Appeals Eighth Circuit.
March 21, 1961.

Appeal from the United States District Court for the District of Minnesota.
Richard S. Larson, Minneapolis, Minn., for appellants.
Clifford Janes, U. S. Atty., St. Paul, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice without costs to either party on stipulation, 180 F.Supp. 907.